Citation Nr: 1425637	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  12-31 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1965 to June 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran died in December 2009 and the appellant is his surviving spouse.

The Board remanded this matter in January 2014 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The VA medical opinion obtained as a result of the January 2014 remand is inadequate in that it not only contains contradictory information regarding the etiology of the Veteran's psychiatric disorder, but the opinion is unsupported by rationale.  Consequently, it must be remanded for clarification.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the VA psychiatrist who offered the January 2014 opinion, if still available, for a supplemental opinion as to the etiology of the Veteran's depression.  The psychiatrist must acknowledge that the claims file was reviewed.

a) Based on a review of the record, to include both lay and medical evidence, the psychiatrist must clarify his opinions as to the following:

* Was the Veteran's depression at least as likely as not proximately due to or caused by his prostate cancer.

* Was the Veteran's depression at least as likely as not aggravated (permanently worsened) by his prostate cancer?

b) In rendering these opinions, the psychiatrist must consider the following:

* The Veteran was diagnosed with prostate cancer in April 2001.

* A February 2005 VA treatment record shows the Veteran reported he had been depressed since 2000 when he was involved in a motor vehicle accident.

* A January 2009 VA treatment record in Virtual VA shows the Veteran and his wife reported that his depression symptoms emerged around 2000.

c) Regardless of whether an opinion is in favor of or against an etiological link between depression and prostate cancer, the psychiatrist must explain the basis for the opinion.  The examiner is advised that the prior opinion is inadequate because it contained contradictory information and the opinion, while favorable, is not accompanied by any rationale.  

d) If an opinion cannot be expressed without resort to speculation, discuss why such is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2.  After the requested development has been completed, readjudicate the claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



